Case 2:19-cr-00377-JDC-KK Document 5 Filed 12/22/20 Page 1 of 2 PageID #: 28




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                            LAKE CHARLES DIVISION


UNITED STATES OF AMERICA                            CASE NO. 2:19-CR-00377-01

VERSUS                                              JUDGE JAMES D. CAIN, JR.

HARRIS J. BOUDREAUX (01)                            MAGISTRATE JUDGE KAY


                               MEMORANDUM ORDER

       Before the court is a Motion for Early Termination of Supervised Release [doc. 4],

filed by defendant Harris J. Boudreaux. Mr. Boudreaux pleaded guilty to one count of

failure to register as a sex offender, a violation of 18 U.S.C. § 2250, in the United States

District Court for the Eastern District of North Carolina. Doc. 1, att. 1. On December 12,

2018, he was sentenced to time served and a five-year term of supervised release. Doc. 1,

att. 2. Jurisdiction over his supervision was transferred to this district on December 5, 2019.

Doc. 1.

       Mr. Boudreaux now brings a motion for early termination of his supervised release,

asserting that he has complied with all conditions and that he desires to be discharged from

the halfway house where he has been ordered and spend the holidays with his family in

Arkansas. Doc. 4. The court has broad discretion to grant such a motion, after the defendant

has served at least one year of his supervised release, if the relief is warranted by the

defendant’s conduct and the interests of justice and consistent with the factors set forth in

18 U.S.C. § 3553(a). United States v. Jeanes, 150 F.3d 483, 484 (5th Cir. 1998). However,

“[a] defendant’s faithful compliance with the terms of his supervision does not, by itself,
Case 2:19-cr-00377-JDC-KK Document 5 Filed 12/22/20 Page 2 of 2 PageID #: 29




entitle him to modification or termination of his supervised release.” United States v.

Jimenez, 2012 WL 3854785, at *1 (S.D.N.Y. Sept. 5, 2012). Instead, “such conduct is

expected and required.” United States v. Guidry, 2020 WL 908542, at *1 (N.D. Tex. Feb.

13, 2020). After consultation with the United States Probation Office, which opposes the

motion, and review of the applicable factors set forth in 18 U.S.C. § 3553(a), the court

determines that early termination is not warranted in Mr. Boudreaux’s case. Accordingly,

the motion is DENIED.

      THUS DONE AND SIGNED in Chambers on this 22nd day of December, 2020.



                       __________________________________
                               JAMES D. CAIN, JR.
                       UNITED STATES DISTRICT JUDGE




                                          -2-
